Citation Nr: 1803234	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left knee lateral meniscal tear. 

2.  Entitlement to an initial compensable rating prior to May 27, 2015 and in excess of 20 percent thereafter for right foot pes planus with metatarsalgia, hallux valgus, and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978, May 1999 to July 1999, and June to September 2010.  He has additional periods of service in the Air Force Reserves, to include a period of active duty for training (ACDUTRA) from April 18, 2012 through April 23, 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In a July 2015 rating decision, the RO combined the disability rating for right foot pes planus with separate noncompensable ratings for hallux valgus and hallux rigidus, now collectively evaluated as right foot pes planus with metatarsalgia, hallux valgus, and arthritis, and assigned a 20 percent, effective May 27, 2015.  Inasmuch as a higher rating is available for the right foot disability for both periods of the staged ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for right foot pes planus with metatarsalgia, hallux valgus, and arthritis remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board notes that, in his April 2014 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  In a September 2015, the RO informed the Veteran that the requested Board hearing had been scheduled for the following month.  Later in September 2015, the Veteran submitted a statement expressing his desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2017).  Therefore, there is no outstanding hearing request. 

In addition, the record reveals a June 2013 service connection claim for a right knee disability.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).   



FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's left knee lateral meniscal tear was due to a left knee injury during a period of ACDUTRA.  

2.  Beginning September 21, 2010 (the day after the Veteran's separation from service) and prior to May 27, 2015, the evidence is in relative equipoise as to whether the Veteran's right foot disability was manifest by functional loss that more nearly approximated moderate symptoms.  

3.  Beginning February 6, 2012, the Veteran was diagnosed with metatarsalgia of the right foot; and the evidence does not reveal that such was duplicative or otherwise overlapping with his service-connected right foot disability.  

4.  Beginning May 27, 2015, the evidence is in relative equipoise as to whether the Veteran's right foot disability was manifest by functional loss that more nearly approximated pronounced symptoms.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for left knee lateral meniscal tear are met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving all reasonable doubts in the Veteran's favor, beginning September 21, 2010 and prior to May 17, 2015, the criteria for a 10 percent rating for right foot pes planus with metatarsalgia, hallux valgus, and arthritis are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 5276 (2017).

3.   Resolving all reasonable doubts in the Veteran's favor, beginning February 6, 2012, the criteria for a separate 10 percent rating for metatarsalgia are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 5279 (2017).

4.  Resolving all reasonable doubts in the Veteran's favor, beginning May 27, 2015, the criteria for a 30 percent rating for right foot pes planus with hallux valgus and arthritis are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  Pertinent Law and Regulations 

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty; or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.   

For purposes of 38 U.S.C. § 101 (24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Analyis 

The Veteran contends that his left knee was injured during a period of ACDUTRA on April 20, 2012.  See July 2012 Claim; April 30, 2012 Member's Statement for LOD Action Submitted in June 2013.  

The Veteran's military personnel records document that he was authorized for ACDUTRA period of service in the Air Force Reserves from April 18, 2012 through April 23, 2012.  

In an April 30, 2012 Member's Statement for LOD (line of duty) action, the Veteran wrote that he had "knee injury pain" due to an incident on April 20, 2012, but indicated that he was not seen for the knee injury until April 30, 2012.  On the form, the Veteran described that he injured his left knee during a "refueling operation moving around air craft," resulting in "moderate pain in left knee."  He explained that the "left knee pain wasn't bad at first" but that "[in the] next few days, pain increased . . . ."

A May 6, 2012 Reserves service treatment record reflects that the Veteran had an "injury on left knee" and that he was seen for LOD.  The treating physician assessed that the Veteran had left lateral meniscal tear and recommended further MRI testing.  

In an October 2013 Knee Disability Benefits Questionnaire (DBQ) report, the examiner diagnosed the Veteran with left knee lateral meniscal tear.  At the examination, the Veteran explained that he "wanted to do LOD determination [for the left knee injury]. . . [but] did not do further evaluation" for an LOD determination.  The examiner then rendered a positive nexus opinion and concluded that the claimed left knee condition was at least as likely as not caused by the claimed in-service injury.  As rationale, the examiner noted the Veteran's report of left knee injury in April 2012 and found that such was consistent with the subsequent diagnosis of "torn meniscus left [and] continued pain and limitation of motion with evidence of degenerative changes [in the] left knee . . . [which was] likely related to his knee injury that occurred while in service as documented in the STRs." 

The Board concludes that the evidence is in relative equipoise as to whether the Veteran's left knee lateral meniscal tear is due to the left knee injury incurred during his ACDUTRA period of service from April 18, 2012 through April 23, 2012.  In this regard, the October 2013 DBQ examiner's opinion serves to link the Veteran's current left knee lateral meniscal tear to his competent and credible reports of the left knee injury incurred during the ACDUTRA period of service, which are corroborated by his April 30, 2012 statement as well as the May 6, 2012 Reserves service treatment record noting treatment for a left knee injury.  Therefore, resolving all reasonable doubts in the Veteran's favor, the Board concludes that the criteria for service connection for left knee lateral meniscal tear are met. In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Higher Rating

A.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Historically, in the February 2012 rating decision, the AOJ assigned the Veteran's right foot pes planus a noncompensable rating, effective September 21, 2010 (the day after the Veteran's discharge from his service), under Diagnostic Code 5276.  In that decision, the AOJ also assigned noncompensable ratings for hallux valgus of the right great toe as well as hallux rigidus, arthritis of the right great toe, both effective September 21, 2010.  Subsequently, in the July 2015 rating decision, the AOJ assigned a 20 percent rating for right foot pes planus with metatarsalgia, hallux valgus, and arthritis, effective May 27, 2015, under Diagnostic Code 5280-5276.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5276 for unilateral pes planus, a 10 percent rating is assigned for moderate symptoms, to include weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating is assigned for severe pes planus and requires objective evidence of marked deform10ity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 30 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

For metatarsalgia, anterior (Morton's disease), a 10 percent rating is assigned for unilateral or bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

For hallux valgus, unilateral, a 10 percent is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

For hallux rigidus, unilateral, a 10 percent is assigned for severe symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  

For foot injuries, a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.


B.  Factual Background

The Veteran filed the instant claim in November 2010, within one year from his separation from active service.  He seeks an initial compensable rating prior to May 27, 2015 and in excess of 20 percent thereafter for his right foot disability. 

An August 2010 service treatment record reflects the Veteran's complaint of right foot pain which was specifically located in the right toe.  The right toe pain "began about 3 wks ago" and the Veteran "[did not] remember doing anything different to [the right toe]."  He reported "some pain with running and constant pain [where] nothing seem[ed] to make it better or worse."  The Veteran had not tried medications at that point.  The service treating physician assessed "possible bunion" for the right toe pain.  

An August 2010 post-deployment assessment notes the examiner's comment that the Veteran had "an object above the Rt toe that my represent large calcification" while noting that X-ray examinations were not readily available at the time. 

In a February 2012 Disability Benefits Questionnaire (DBQ) report, the examiner noted a diagnosis of right foot pes planus and noted the Veteran's report that he experienced "increased discomfort to the right foot which he attribute[d] to favoring due to his right great toe problem."  The Veteran reported pain on use of the right foot.  Such pain was accentuated on use, but there was no pain on manipulation of the foot.  There was no indication of swelling on use, characteristic calluses, or extreme tenderness of plantar surface of the right foot.  The examiner observed that the reported symptoms were relieved by arch supports or built up shoes for the right foot.  The Veteran had decreased longitudinal arch height on weight-bearing without objective evidence of marked deformity of the foot.  The weight-bearing line did not fall over nor was medial to the great toe.  There was no lower extremity deformity causing alteration of the weight-bearing line or inward bowing of Achilles tendon.  There was no showing of marked inward displacement or severe spasm of the Achilles tendon.  The examiner answered negatively as to whether there was functional impairment of an extremity such that no effective function remained other than that which would equally well served by an amputation with prosthesis.  On diagnostic testing, results showed degenerative or traumatic arthritis of the right foot.  The examiner found that the documented arthritis affected "multiple joints of the same foot."  No functional impact on ability to work was noted.  

In the February 2012 DBQ report for foot conditions other than pes planus, the examiner noted diagnoses of hallux valgus and hallux rigidus and transcribed the Veteran's report that he "developed pain to the right foot during deployment where he wore steel toed boots."  He was told that he "may have a bunion."  The Veteran also reported using "a padded insole that he purchase[d] over the counter" and that "this was the only foot problem that he has."  The examiner found no evidence of hammer toes.  As for the diagnosis of hallux valgus, the examiner observed "mild hallux valgus deformity" documented by diagnostic testing and noted that the Veteran had no surgery for that condition.  As for hallux rigidus, the examiner found mild or moderate symptoms in the right foot.  There was no evidence of pes cavus, week foot, or malunion or nonunion of tarsal or metatarsal bones at the time.  There were no other foot injuries.  With regard to other symptoms, the examiner wrote that the Veteran described "episodes where the right first MTP joint (located at where the foot joins the toes) becomes hot" and that on examination, there was "a hard, red, tender firm mass to the dorsal right first MTP joint" with "limited dorsiflexion of right 1st MTP joint." 

In a May 2015 DBQ examination report, the examiner diagnosed pes planus, metatarsalgia since 2012, hallux valgus, degenerative arthritis, and symptomatic plantar spur of the right foot.  In the report, the examiner noted the Veteran's complaint of chronic right foot pain as well as "persistent slowly progressive right foot pain with associated significant ambulatory difficulty over the past two-three years."  The Veteran denied trauma to the foot.  There was a report of mild nocturnal pains on foot.  Mild alleviation of pain was achieved with extended rest, elevation and over the counter medications.  The Veteran denied paresthesias or numbness of the right foot.  No flare up of the right foot was reported.  The Veteran reported functional impairment as "difficulty to ambulate medium distances."  Specific to the right foot pes planus symptomatology, the examiner observed pain on use of the right foot.  Pain was accentuated on use and on manipulation of the right foot.  There was also indication of swelling on use of the right foot, although there was no evidence of characteristic callouses.  The Veteran also exhibited extreme tenderness of plantar surfaces on the right foot, and such pain was not relieved by arch supports.  The Veteran had decreased longitudinal arch height of the right foot.  There was no objective evidence of marked deformity or marked pronation of the right foot.  The weight-bearing line fell over or was medial to the great toe, but there was no lower extremity deformity other than pes planus that caused alteration of the weight-bearing line.  There was no evidence of inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of the right foot.  The examiner found that while the Veteran had metatarsalgia as to the right foot, he did not have Morton's neuroma.  The Veteran did not have hammer toes.  The Veteran's hallux valgus was mild or moderate, and he did not have any surgery for that condition.  His hallux rigidus was not symptomatic.  The Veteran did not have pes cavus or malunion or nonunion of tarsal or metatarsal bones.  There were no foot injuries or other conditions.  

The examiner also found that the right foot pain contributed to functional loss.  Other contributing factors included less movement than normal, weakened movement, excess fatigability, pain on movement and weight-bearing, welling, instability of station, disturbance of locomotion, interference with standing, and lack of endurance.  Further, the examiner found that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or on repetitive use for the right foot.  The Veteran reported occasionally using a cane.  There was no functional impairment of an extremity such that no effective functional remained other than that which would be equally well served by an amputation with prosthesis for the right foot.  Diagnostic testing revealed degenerative or traumatic arthritis.  Specifically, there were "moderate degenerative changes of the first MTP joint with significant narrowing and marginal osteophyte formation" as well as "mild hallux valgus deformity."   As for functional impact, the examiner answered affirmatively that the Veteran's right foot condition had an impact on his ability to work due to "[a]ssociated difficulty to ambulate medium distances [and to] stand for prolonged periods and perform repetitive motion activities of the right foot."  The examiner added that the Veteran has been "presenting progressive exacerbation of foot pain-weakness-decreased endurance with associated partial impairment of ambulatory function" and that "x-rays of the foot have been remarkable for moderate degenerative changes and Hallux Valgus deformity."

C.  Analysis 

Prior to May 27, 2015

Based on the foregoing, the Board concludes that the Veteran's overall right foot pes planus disability picture warrants a 10 percent for moderate symptoms, but no higher, for the period beginning September 21, 2010 and prior to May 27, 2015.   

Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the foot.  

The February 2012 DBQ examiner found that the Veteran had pain on use of the right foot, indicative of a 10 percent rating.   Such pain was also accentuated on use, although there was no pain upon manipulation of the right foot.  The examiner also observed decreased longitudinal arch height on weight bearing and the Veteran's report of increasing discomfort to the right foot.  While the February 2012 DBQ examiner found that the Veteran did not have inward bowing of the tendo Achilles , weight-bearing line over or medial to the right great toe, or pain on manipulation of the right foot, all of which are factors indicative of a 10 percent rating under Diagnostic Code 5276, in light of the Veteran's report of functional impairments more nearly approximating moderate right foot pes planus symptoms, the Board resolves all reasonable doubts in the Veteran's favor and assigns a 10 percent rating during the pertinent appeal period. 

The evidence fails to reveal more severe manifestations that more nearly approximate severe or pronounced symptoms under Diagnostic Code 5276 prior to May 27, 2015.  In this regard, the February 2012 DBQ examiner found no objective evidence of marked deformity, accentuated pain on manipulation, evidence of swelling on use, or characteristic callosities to warrant the higher, 20 percent rating that contemplates  severe symptoms under Diagnostic Code 5276.  Likewise, there was no evidence indicative of pronounced symptoms that were not improved by orthopedic shoes or appliances to warrant a 30 percent rating, as the Veteran reported that his right foot symptoms were relieved by arch supports.  Therefore, the Veteran is entitled to a 10 percent rating, but no higher, for his right pes planus prior to May 27, 2015.  

The Board has considered whether a higher or separate rating is warranted based on other potentially applicable diagnostic codes for the Veteran' s right foot disability prior to May 27, 2015.  In this regard, the Board finds that a separate 10 percent rating is warranted for metatarsalgia of the right foot under Diagnostic Code 5279  from February 6, 2012, the date of the February 2012 DBQ examination.  A 10 percent rating is provided under that diagnostic code for unilateral or bilateral metatarsalgia.  While the February 2012 DBQ examiner failed to answer whether the Veteran had a diagnosis of metatarsalgia, the May 2015 DBQ examiner subsequently concluded that the Veteran had metatarsalgia from 2012 based on a review of the February 2012 DBQ examination report.  Given that the record contains no evidence that the Veteran's metatarsalgia of the right foot is manifest by duplicative or otherwise overlapping symptoms with the service-connected right foot disability, the Board resolves all reasonable doubts in the Veteran' s favor and assigns a separate 10 percent rating for metatarsalgia of the right foot from February 6, 2012.  

While the February 2012 DBQ examiner noted additional diagnoses of hallux valgus and hallux rigidus, the Veteran is already in receipt of separate ratings for those condtions for the period prior to May 27, 2015.  The evidence does not reveal that the Veteran's hallux valgus was operated with resection of metatarsal head or that it was manifest by severe symptoms that were equivalent to amputation of the great toe as to warrant a higher rating for hallux valgus under Diagnostic Code 5280.  Similarly, the record does not reveal severe symptoms of hallux rigidus as to warrant a higher rating under Diagnostic Code 5281.  

Further, there is no lay or medical evidence showing that the Veteran's service-connected right foot disability was manifest by or more nearly approximates weak foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones in the right foot.  As such, Diagnostic Codes 5277, 5278, 5282, and 5283 are inapplicable.

Beginning May 27, 2015 

Based on the foregoing, the Board concludes that the Veteran's overall right foot pes planus disability picture warrants a 30 percent for pronounced symptoms, but no higher, for the period beginning May 27, 2015.   

A 30 percent rating is assigned for pronounced unilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  A rating higher than a 30 percent rating is not possible for unilateral pes planus under Diagnostic Code 5276.  

The May 2015 DBQ examiner noted functional impairment due to "significant ambulatory difficulty" and "persistent constrictive-like pain on foot that [was] made worse by walking."  While the May 2015 DBQ examiner found that the Veteran did not have marked pronation nor marked inward displacement and severe spasm of the Achilles tendon on manipulation, the examiner found that the Veteran did have extreme tenderness of plantar surfaces on the right foot, indicative of a 30 percent rating under Diagnostic Code 5276.  Furthermore, the examiner noted additional functional loss from the right foot disability, including less movement than normal, excess fatigability, instability of station, and interference with standing.  Therefore, in light of the Veteran's report of functional impairments and the other findings indicative of a 30 percent rating for pronounced right foot pes planus symptoms, the Board resolves all benefit of the doubt in the Veteran's favor.  38 C.F.R. § 4.3.  Therefore, the Veteran is entitled to an increased disability rating of 30 percent, but no higher, effective May 27, 2015. 

The Board has considered whether a higher or separate rating is warranted based on other potentially applicable diagnostic codes for the Veteran' s right foot disability from May 27, 2015.  There is no lay or medical evidence showing that the Veteran's service-connected right foot disability was manifest by or more nearly approximates weak foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones in the right foot during this period.  As such, Diagnostic Codes 5277, 5278, 5282, and 5283 are inapplicable.

As for the additional diagnoses of hallux valgus and hallux rigidus, the evidence does not reveal that the Veteran's hallux valgus was operated with resection of metatarsal head or that it was manifest by severe symptoms that were equivalent to amputation of the great toe as to warrant a separate compensable rating for hallux valgus under Diagnostic Code 5280.  Similarly, the record does not reveal severe symptoms of hallux rigidus as to warrant a separate compensable rating under Diagnostic Code 5281.  

The Board has considered the Veteran's service-connected right foot disability under the diagnostic code for other foot injuries during the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The evidence establishes that the Veteran's right foot disability is manifested by symptoms including right foot pain and difficulty standing and walking, which were attributed to diagnoses specifically listed in the Rating Schedule.  Therefore, a disability rating under Diagnostic Code 5284, which contemplates "other" foot injuries, is not appropriate. See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  In this regard, the Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus and hallux valgus, holding that where "a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is unlisted."  Id.  

The Board has also considered whether a higher or separate rating under Diagnostic Code 5003 is warranted at any point during the entire appeal period as right foot arthritis based on X-ray findings was shown in the February 2012 and May 2015 DBQ examination reports.  While the February 2012 DBQ examiner noted "limited dorsiflexion of right 1st MTP joint (located where the foot meets the great toe)," the Board finds that the current right foot ratings contemplate his symptoms of limited motion associated with pain and difficulty with walking and standing due to the Veteran's right foot disability.  As such, assigning a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as the Veteran would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259, 261-62 (1994).  Moreover, as there is no X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right foot disability; however, the Board finds that his symptomatology has been stable for such disability throughout the appeal. Therefore, assigning additional staged ratings for the right foot disability is not warranted.

Further, while it has been documented that the Veteran's right foot disability results in  functional impairment, to include difficulty walking and standing, the record does not suggest that such disability has rendered him unemployable during the entire appeal period.  In an April 2012 notice of disagreement, the Veteran reported that he was employed "working on military aircraft."  In an August 2015 statement from the representative, the Veteran indicated that he was still employed although the right foot disability still caused an "ongoing problem that bother[ed] him at his job site."  Therefore, a claim for a total disability rating based upon individual unemployability is not raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) and need not be further discussed. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected right foot disability and notes that his lay testimony is competent to describe the symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.


ORDER

Service connection for left knee lateral meniscus tear is granted. 

Beginning September 21, 2010 and prior to May 27, 2015, a rating of 10 percent, but no higher, for right foot pes planus is granted.  

Beginning February 6, 2012, a separate 10 percent rating, but no higher, for metatarsalgia of the right foot is granted. 

Beginning May 27, 2015, a rating of 30 percent, but no higher, for right foot pes planus with hallux valgus and arthritis is granted. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


